Exhibit FIRST AMENDMENT TO SECURED CONVERTIBLE DEBENTURE (Original Principal Amount: $1,159,047; No. CCP-2; Issued December 30, 2005) FIRST AMENDMENT dated as of October , 2009 (this “Amendment”) with respect to that certain Secured Convertible Debenture dated December 30, 2005 in the original principal amount of $1,159,047 (as amended, modified, supplemented or amended and restated from time to time, the “Debenture”) issued by Trey Resources, Inc. (“Company”) to YA Global Investments, L.P. (“Holder”). W I T N E S S E T H: WHEREAS, pursuant to the Debenture, Holder provided Company with financial accommodations which remain outstanding; WHEREAS, the Company has requested that Holder amend the Debenture, and Holder is willing to do so, but only on the terms and conditions set forth herein; and WHEREAS, this is the First Debenture Amendment referred to in that certain Amendment
